         2:20-cv-02044-JES # 7         Page 1 of 5                                                 E-FILED
                                                                    Wednesday, 10 June, 2020 01:22:16 PM
                                                                            Clerk, U.S. District Court, ILCD

                           UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF ILLINOIS

ERIC GONZALEZ,                )
  Plaintiff,                  )
                              )
  vs.                         )                       No. 20-2044
                              )
JUSTIN YOUNG and              )
WEXFORD HEALTH SOURCES, INC., )
  Defendants                  )

                                  MERIT REVIEW ORDER

       This cause is before the Court for merit review of the Plaintiff’s complaint. The

Court is required by 28 U.S.C. §1915A to “screen” the Plaintiff’s complaint, and through

such process to identify and dismiss any legally insufficient claim, or the entire action if

warranted. A claim is legally insufficient if it “(1) is frivolous, malicious, or fails to state

a claim upon which relief may be granted; or (2) seeks monetary relief from a defendant

who is immune from such relief.” 28 U.S.C. §1915A.

       Plaintiff, a pro se prisoner, claims Medical Director Dr. Justin Young and Wexford

Health Services violated his constitutional rights at Pontiac Correctional Center when

they were deliberately indifferent to his serious medical condition. Plaintiff injured his

left knee in May of 2014 and again in December of 2016. Plaintiff details his repeated

trips to the Health Care Unit since those injuries.

       Plaintiff admits he received Ibuprofen, x-rays, a knee sleeve, and an injection.

Nonetheless, Plaintiff says he has suffered with chronic pain which has increased over

the years. Plaintiff maintains it is now difficult for him to walk. Plaintiff alleges Dr.
         2:20-cv-02044-JES # 7        Page 2 of 5



Young knows the treatment he has received is ineffective, but he refuses to consider any

additional testing such as an MRI or a referral to an outside doctor. Plaintiff claims Dr.

Young is adhering to a Wexford practice of refusing outside referrals due to the cost.

       For the purpose of notice pleading, Plaintiff has alleged Defendant Dr. Young

and Wexford have violated his Eighth Amendment rights.

       Plaintiff has also filed a motion for appointment of counsel. [4]. Plaintiff has no

constitutional right to the appointment of counsel in a civil case and the Court cannot

require an attorney to accept pro bono appointment. The most the Court can do is ask

for volunteer counsel. See Jackson v. County of McLean, 953 F.2d 1070, 1071 (7th Cir. 1992).

       In considering Plaintiff’s motion, the Court must ask two questions: “(1) has the

indigent plaintiff made a reasonable attempt to obtain counsel or been effectively

precluded from doing so; and if so, (2) given the difficulty of the case, does the plaintiff

appear competent to litigate it himself?” Pruitt v. Mote, 503 F.3d 647, 654 (7th Cir. 2007),

citing Farmer v. Haas, 990 F.2d 319, 322 (7th Cir. 1993).

       In this case, Plaintiff has not demonstrated any attempt to find counsel on his

own such as a list of attorneys contacted, or a copy of letters sent or received. The

motion is therefore denied with leave to renew. [4].

       IT IS THEREFORE ORDERED:

       1) Pursuant to its merit review of the complaint under 28 U.S.C. § 1915A, the

       Court finds the Plaintiff alleges Defendants Dr. Justin Young and Wexford

       Health Services were deliberately indifferent to his serious medical condition,

       knee pain. Any additional claims shall not be included in the case, except at the
  2:20-cv-02044-JES # 7      Page 3 of 5



Court’s discretion on motion by a party for good cause shown or pursuant to

Federal Rule of Civil Procedure 15.

2) This case is now in the process of service. Plaintiff is advised to wait until

counsel has appeared for Defendants before filing any motions, in order to give

Defendants notice and an opportunity to respond to those motions. Motions filed

before Defendants' counsel has filed an appearance will generally be denied as

premature. Plaintiff need not submit any evidence to the Court at this time, unless

otherwise directed by the Court.

3) The Court will attempt service on Defendants by mailing each Defendant a

waiver of service. Defendants have 60 days from service to file an Answer. If

Defendants have not filed Answers or appeared through counsel within 90 days

of the entry of this order, Plaintiff may file a motion requesting the status of

service. After Defendants have been served, the Court will enter an order setting

discovery and dispositive motion deadlines.

4) With respect to a Defendant who no longer works at the address provided by

Plaintiff, the entity for whom that Defendant worked while at that address shall

provide to the Clerk said Defendant's current work address, or, if not known, said

Defendant's forwarding address. This information shall be used only for

effectuating service. Documentation of forwarding addresses shall be retained

only by the Clerk and shall not be maintained in the public docket nor disclosed

by the Clerk.
  2:20-cv-02044-JES # 7       Page 4 of 5



5) Defendants shall file an answer within 60 days of the date the waiver is sent by

the Clerk. A motion to dismiss is not an answer. The answer should include all

defenses appropriate under the Federal Rules.         The answer and subsequent

pleadings shall be to the issues and claims stated in this Order. In general, an

answer sets forth Defendants' positions. The Court does not rule on the merits of

those positions unless and until a motion is filed by Defendants. Therefore, no

response to the answer is necessary or will be considered.

6) Once counsel has appeared for a Defendant, Plaintiff need not send copies of

his filings to that Defendant or to that Defendant's counsel. Instead, the Clerk will

file Plaintiff's document electronically and send a notice of electronic filing to

defense counsel.    The notice of electronic filing shall constitute service on

Defendants pursuant to Local Rule 5.3. If electronic service on Defendants is not

available, Plaintiff will be notified and instructed accordingly.

7) Counsel for Defendants is hereby granted leave to depose Plaintiff at his place

of confinement. Counsel for Defendants shall arrange the time for the deposition.

8) Plaintiff shall immediately notify the Court, in writing, of any change in his

mailing address and telephone number. Plaintiff's failure to notify the Court of a

change in mailing address or phone number will result in dismissal of this lawsuit,

with prejudice.

9) Within 10 days of receiving from Defendants’ counsel an authorization to

release medical records, Plaintiff is directed to sign and return the authorization

to Defendants’ Counsel.
        2:20-cv-02044-JES # 7      Page 5 of 5



IT IS FURTHER ORDERED THAT THE CLERK IS DIRECTED TO:


      1) Deny Plaintiff’s motion for appointment of counsel with leave to renew, [4];

      2) Attempt service on Defendants pursuant to the standard procedures; 3) Set

      an internal court deadline 60 days from the entry of this order for the court to

      check on the status of service and enter scheduling deadlines; and 4) Enter the

      Court's standard qualified protective order pursuant to the Health Insurance

      Portability and Accountability Act.

ENTERED this 10th day of June, 2020.




                                s/ James E. Shadid
                  ____________________________________________
                               JAMES E. SHADID
                        UNITED STATES DISTRICT JUDGE
